Citation Nr: 1647167	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  11-22 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a broken back (compression fracture).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1955 to July 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Board remanded this matter in February 2016.

In July 2016, the Veteran's representative indicated that the Veteran waives his right to have additional evidence submitted by the Veteran considered by the Agency of Original Jurisdiction (AOJ) in the first instance.  Accordingly, the Board may proceed with appellate consideration and accepts any additional evidence submitted since the most recent supplemental statement of the case, to include medical records submitted in September 2016, for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Any additional disability related to the Veteran's injury from use of an electric scooter, to include residuals of compression fracture, was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, and was not the result of an event not reasonably foreseeable.



CONCLUSION OF LAW

The criteria for entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of broken back are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by a letter date in December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Board also concludes that VA's duty to assist has been satisfied.  The record includes the Veteran's service treatment records relevant VA medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, a VA opinion was obtained in March 2016.  The clinicians who provided the March 2016 opinion reviewed the record and provided the information necessary to render a decision on the matter, including supporting explanation and rationale for all conclusions reached.  Therefore, the Board finds the opinion to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that a July 2006 VA treatment record documenting the Veteran's evaluation for an electric scooter shows that a follow-up with the referring physician was planned.  An August 2006 VA treatment record notes that the Veteran reported he had aggravated his low back pain when his electric scooter tipped over.  However, the record does not include follow-up records from the referring physician or records that address the Veteran being issued the electric scooter, to include who issued the scooter and what instructions were provided regarding the use of the scooter.  Therefore, in its February 2016 remand, the Board directed the AOJ to undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  The record reflects that, pursuant to the February 2016 Board remand, the AOJ sent the Veteran a letter in March 2016 asking for any additional evidence he may have to support the claim.  The AOJ enclosed with that letter a VA Form 21-4142, Authorization to Disclose Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, on which he could identify further records.

Thereafter, in March 2016, the Veteran submitted a VA Form 21-4142 dated in January 2010 identifying treatment at the Richard L. Roudebush VA Medical Center (Indianapolis VA Medical Center) and including a handwritten note from his wife presenting further contentions as to the claim.  He also submitted a VA Form 21-4142 dated in March 2016 that did not identify any medical treatment sources.  However, he did not identify any outstanding private treatment records relevant to the matter on appeal or records related to the issuance of the electric scooter.  Although VA has a duty to assist the Veteran in obtaining evidence not in the custody of a Federal department or agency, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (a veteran cannot passively wait for help from VA).  The Board finds that VA has provided the Veteran adequate opportunities to identify or submit further records regarding the referring physician mentioned in the VA treatment records or relating to the issuance of the electric scooter.  However, the Veteran has not identified or submitted such evidence.  Therefore, the Board concludes that VA has satisfied its duty to assist the Veteran despite the possibility that such records may exist, and a remand for further efforts to obtain such records is not required.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remands

As noted in the Introduction, the Board remanded this case in February 2016.  The February 2016 Board remand directed the AOJ to undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include obtaining VA treatment records dating prior to February 2006; obtain a VA opinion as to the matter on appeal; and readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the February 2016 Board remand, the AOJ sent the Veteran the March 2016 letter asking him to identify outstanding records relevant to his claim; obtained VA treatment records dating from February 1997 to February 2006; obtained a VA medical opinion in March 2016 that was consistent with and responsive to the February 2016 Board remand directives; and readjudicated the claim in a July 2016 supplemental statement of the case.  As noted above, the Veteran did not identify further relevant records in response to the March 2016 letter.  Accordingly, the Board finds that VA at least substantially complied with the February 2016 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Legal Criteria

When a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by VA, disability compensation shall be awarded in the same manner as if such disability or death was service connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).  The law requires not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment, or that the proximate cause of the additional disability was an event not reasonably foreseeable.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Facts of the Case

VA treatment records reflect that, in February 2006, the Veteran reported low back pain and right hip pain after a fall.  X-rays of the lumbosacral spine showed degenerative changes throughout the lumbar spine, worse in the region of L5-S1.  In April 2006, the Veteran requested an electric scooter because he was unable to walk far due to morbid obesity.  It was determined that the Veteran had the cognitive status to allow him to use a power wheelchair or scooter safely and that physical therapy was not indicated prior to wheelchair evaluation.  A June 2006 VA wheelchair clinic note reflects that the Veteran was interviewed and tested for suitability of an electric scooter.  It was determined that he met the criteria for an electric scooter.  The note states "Ordered: Electric scooter, Avenger/heavy duty" and "will order lift for scooter."

The Veteran and his wife have reported that, in August 2006, after receiving the electric scooter, the Veteran fell over while riding the scooter or had the scooter fall on top of him while attempting to lift the scooter, resulting in a broken back.  See, e.g., correspondence from the Veteran and his wife, received in April 2010; VA Form 21-4138, Statement in Support of Claim, received in March 2008.  The Veteran has submitted a statement from his neighbor who witnessed the incident.  The neighbor states, "As he was removing the scooter from the stand I heard him yell out, I looked up in time to see him rolling over with the scooter.  I then ran over and helped remove the scooter from him and after a few minutes helped get him back to his feet."  VA records dated in August 2006 reflect that the Veteran reported aggravating his low back pain when his scooter tipped on August 17, 2006, and that his pain was not relieved by ibuprofen.  An X-ray of the lumbar spine showed mild anterior wedging of the L4 vertebral body, raising the question of compression fracture.  A CT of the lumbar spine showed compression fracture/deformity of the L4 vertebral body.

The Veteran asserts that he originally wanted a four-wheel electric scooter and that VA authorized a four-wheel electric scooter, but that only three-wheel electric scooters were available, and therefore he was issued a three-wheel electric scooter.  He contends that VA was negligent in providing a three-wheel electric scooter because he was obese and therefore needed the greater stability provided by a four-wheel scooter.  He also contends that he did not receive proper instruction in the use of the electric scooter.  Specifically, he and his wife have asserted that he received only an instructional pamphlet and no verbal instructions.

The March 2016 VA examination report is co-signed by a licensed clinical social worker and a medical doctor.  The examiners reviewed the record and opined that it is less likely than not that the Veteran's fall from the electric scooter was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, or that the proximate cause of additional disability was an event not reasonably foreseeable.  As a rationale for that opinion, the examiners explained that 80 percent of all scooters sold have three wheels.  Three-wheel scooters have more indoor maneuverability to get around tight spaces, which allows for freer movement around the home and while shopping.  Although there is an impression that three-wheel scooters are "tippy", four-wheel scooters may also be "tippy" because they also have a relatively narrow wheel base and the passenger has a high center of gravity.  According to the examiner, "You can tip over a four-wheel just as easily by turning a corner too quickly.  Regardless of three or four wheels, one should not turn corners quickly or lean over the side of the scooter."  In addition, "The Veteran's size in this case is not relevant.  The driving style of the user, how aggressive he is or how fast he drives, plays a big role in how often it will tip over."  The examiners further stated, "Full and complete instructions are given with any equipment provided" and "Veterans are provided with proper instructions in how to operate the equipment as a routine."  The examiner concluded, "On review of the extensive record . . . there is no evidence of negligence on the part of any medical team."

Analysis

The August 2006 X-ray of the lumbar spine and CT of the lumbar spine taken after the Veteran's fall from the electric scooter show a compression fracture of the L4 vertebral body not shown on the X-ray of the lumbosacral spine taken in February 2006 prior to the Veteran's fall.  Accordingly, there is evidence of additional disability after the Veteran was issued the electric scooter.

In addition, the record reflects that the Veteran was evaluated for the electric scooter by VA, and that VA ordered the scooter for him.  Therefore, the Veteran was in receipt of VA care in connection with the electric scooter.  As such, the question remaining for consideration is whether the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing care, or that the proximate cause of the additional disability was an event not reasonably foreseeable.

Initially, the Board notes that the question remaining for consideration involves complex medical issues, including the determination of the appropriate type of equipment for different patients and whether the VA medical professionals exercised the degree of care that would be expected of a reasonable health care provider.  The Veteran, as a lay person, is competent to report events such as being issued a three-wheel scooter rather than a four-wheel scooter, falling off of his electric scooter, and injuring his lower back, as he personally experienced those events.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he has not been shown to possess the medical expertise or knowledge required to address the complex medical issues in question in the present case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, his statements do not constitute competent evidence that he has experienced additional disability due to fault on the part of VA or due to an event not reasonably foreseeable.

To determine whether the Veteran is entitled to benefits under 38 U.S.C.A. § 1151, the Board turns to the competent evidence of record.  As to the Veteran's assertions that VA was negligent in providing a three-wheel electric scooter rather than a four-wheel scooter in view of his obesity, the March 2016 VA examiners stated that three- and four-wheel electric scooters are both prone to tipping over due to the narrow wheel base and the rider's high center of gravity and that the Veteran's size is not relevant in this case.  The examiners also provided reasons for why a three-wheeled electric scooter might be provided rather than a four-wheeled scooter.  Namely, three-wheeled scooters have more indoor maneuverability to get around tight spaces, which allows for freer movement around the home and while shopping.

The Board finds that the VA examiners' opinion is due probative weight because the examiners reviewed the record and provided supporting rationale for the opinion consistent with the record and based on their expertise as a licensed clinical social worker and a medical doctor.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  As such, the Board accepts the March 2016 VA examiners opinion as probative evidence that the provision of a three-wheel scooter rather than a four-wheel scooter was appropriate and was not careless, negligent, or indicative of lack of proper skill, error in judgement, or similar instance of fault on the part of VA.  Furthermore, the Board finds that the March 2016 VA examiners' opinion shows that tipping is a known risk in the use of an electric scooter, regardless of whether the scooter has three wheels or four wheels.  Accordingly, the Veteran tipping over on the scooter or having the scooter tip over onto him while he attempted to lift the scooter was not an event not reasonably foreseeable.

The Board acknowledges that the Veteran's wife is a registered nurse, and therefore has medical knowledge and expertise that may enable her to competently render an opinion as to whether there was carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of VA in providing the Veteran a three-wheel electric scooter rather than a four-wheel scooter.  Her statements that the Veteran should have been issued a four-wheel scooter given his obesity are noted.  However, she has not provided any rationale to this opinion that would contradict the March 2016 VA examiners' statements that both three-wheel and four-wheel electric scooters are unstable, that the Veteran's obesity was not relevant in this case, and that there are valid reasons to provide a three-wheel electric scooter rather than a four-wheel scooter.  Therefore, the Board affords her opinions as to the matter less probative weight than the March 2016 VA's opinions.  As such, the record does not show that it is at least as likely as not that the issuance of a three-wheel scooter rather than a four-wheel scooter reflects carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA.  The record also does not show that it is at least as likely as not that the Veteran's fall from the scooter and resulting injuries were an event not reasonably foreseeable.

As to the Veteran's contention that he was not provided adequate instructions on the use of the scooter, the record reflects that the Veteran underwent a full evaluation for suitability of an electric scooter prior to VA ordering the electric scooter.  In addition, the record, to include statements from the Veteran and his wife, reflects that the Veteran was provided a written instruction pamphlet at the time the scooter was issued.  The Veteran asserts that verbal instructions should also have been provided, but neither the Veteran nor his wife has explained why the written instructions alone were inadequate.  Furthermore, the March 2016 VA examiners explained that full and complete instructions are given with any equipment provided and that veterans are provided with proper instructions in how to operate the equipment as a routine.

In that regard, the Board observes that the Veteran's representative has stated "Though his DD Form 214, dated 7/22/58, documents a 12 year education level, the Veteran's ability to comprehend written language is not of record within the claims file."  See VA Form 646, Statement of Accredited Representative in Appealed Case, received in October 2015.  However, the Veteran has not argued, and the record does not show, that he is illiterate or that he otherwise was unable to read or comprehend the instructional pamphlet provided at the time the electric scooter was issued.  The VA treatment records reflect that the Veteran has no barriers to learning.  For example, an August 5, 2005 VA nursing outpatient note reflects that the Veteran had no barrier to learning and that his level of understanding of booklets on patient rights, pain, and the ambulatory surgery center was "good."  As such, the Board finds the representatives assertion suggesting that the Veteran may be unable to comprehend written language to be unsupported and, therefore, unpersuasive.  The Board finds that no convincing evidence has been presented to show that the instructional pamphlet did not provide adequate information as to the use of the electric scooter or that the Veteran could not comprehend the information contained in the pamphlet.  As such, the record does not show VA exercised carelessness, negligence, lack of proper skill, error in judgment, or a similar instance in providing instruction to the Veteran as to the use of the electric scooter.

In view of the foregoing, the Board concludes that the most probative evidence of record does not show that it is at least as likely as not that any additional disability related to the Veteran's injury from use of an electric scooter, to include residuals of broken back, is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, and was not the result of an event not reasonably foreseeable.  Therefore, the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application, and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a broken back is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a broken back is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


